



Exhibit 10.14


Execution Copy


AGREEMENT AND PLAN OF REORGANIZATION
This Agreement and Plan Of Reorganization (the “Agreement”) is made as of May 5,
2017 by and between Griffin-Benefit Street Partners BDC Corp., a Maryland
corporation (the “Acquired Fund”), and Griffin Institutional Access Credit Fund,
a Delaware Statutory Trust (the “Acquiring Fund” and, together with the Acquired
Fund, the “Funds”), each with its principal place of business at Griffin Capital
Plaza, 1520 E. Grand Avenue, El Segundo, California 90245. Griffin Capital
Credit Advisor, LLC joins this Agreement solely for the purposes of paragraphs
1.7 and 10.2.
This Agreement is intended to be and is adopted as a plan of reorganization and
liquidation within the meaning of Section 368(a)(1) of the United States
Internal Revenue Code of 1986, as amended (the “Code”). The reorganization (the
“Reorganization”) will consist of the transfer of all of the assets of the
Acquired Fund to the Acquiring Fund in exchange solely for voting shares of
beneficial interest of the Acquiring Fund that have been designated as Class F
shares (the “Acquiring Fund Shares”), the assumption by the Acquiring Fund of
all liabilities of the Acquired Fund, and the distribution of the Acquiring Fund
Shares to the stockholders of the Acquired Fund in complete liquidation of the
Acquired Fund as provided herein, all upon the terms and conditions hereinafter
set forth in this Agreement.
The Acquired Fund is a non-diversified, closed-end management investment company
that has elected to be treated as a business development company and the
Acquiring Fund is a non-diversified, closed-end management investment company.
The Acquired Fund owns securities that generally are assets of the character in
which the Acquiring Fund is permitted to invest.
The Board of Trustees of the Acquiring Fund, including a majority of the
Trustees who are not “interested persons” of the Acquiring Fund, as defined in
the Investment Company Act of 1940, as amended (the “1940 Act”), has determined,
with respect to the Acquiring Fund, that the exchange of all of the assets of
the Acquired Fund for the Acquiring Fund Shares and the assumption of all
liabilities of the Acquired Fund by the Acquiring Fund is in the best interests
of the Acquiring Fund and its stockholders, and that the interests of the
existing stockholders of the Acquiring Fund would not be diluted as a result of
this transaction.
The Board of Directors of the Acquired Fund, including a majority of the
Directors who are not “interested persons” of the Acquired Fund, as defined in
the 1940 Act, has also determined, with respect to the Acquired Fund, that the
exchange of all of the assets of the Acquired Fund for the Acquiring Fund Shares
and the assumption of all liabilities of the Acquired Fund by the Acquiring Fund
is in the best interests of the Acquired Fund and its stockholders and that the
interests of the existing stockholders of the Acquired Fund would not be diluted
as a result of this transaction.
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:
1.    TRANSACTION
1.1   Subject to the terms and conditions set forth herein and on the basis of
the representations and warranties contained herein, the Acquired Fund agrees to
transfer all of the Acquired Fund’s assets, as set forth in paragraph 1.2, to
the Acquiring Fund, and the Acquiring Fund agrees in exchange therefor: (i) to
deliver to the Acquired Fund the number of full and fractional Acquiring Fund
Shares, determined by dividing the value of the Acquired Fund’s net assets,
computed in the manner and as of the time and date set forth in paragraph 2.1,
by the net asset value of one Acquiring Fund Share, computed in the manner and
as of the time and date set forth in paragraph 2.2; and (ii) to assume all
liabilities of the Acquired Fund, as set forth in paragraph 1.3. Such
transactions shall take place at the closing provided for in paragraph 3.1 (the
“Closing Date”).





--------------------------------------------------------------------------------





1.2    The assets of the Acquired Fund to be acquired by the Acquiring Fund
shall consist of all assets and property, including, without limitation, all
cash, securities, commodities and futures interests and dividends or interests
receivable, that are owned by the Acquired Fund, and any rights to register
shares under applicable securities laws, or deferred or prepaid expenses shown
as an asset on the books of the Acquired Fund, on the Closing Date
(collectively, the “Assets”).
1.3    The Acquired Fund will use commercially reasonable efforts to discharge
or accrue for all of its known liabilities and obligations prior to the Closing
Date consistent with its obligation to continue to pursue its investment
objective and strategies in accordance with the terms of its prospectus. The
Acquiring Fund shall also assume all of the liabilities and obligations of the
Acquired Fund, whether accrued or contingent, known or unknown, existing at the
Valuation Date, as defined in paragraph 2.1, which liabilities and obligations
shall include any and all obligations of the Acquired Fund to indemnify a
director of the Acquired Fund who is not an "interested person" as defined in
Section 2(a)(l 9) of the 1940 Act (an "Independent Director"), acting in his
capacity as such, to the fullest extent permitted by law and the Acquired Fund's
charter and bylaws, as in effect as of the date of this Agreement.
(collectively, “Liabilities”). Without limiting the foregoing, the Acquiring
Fund agrees that all rights to indemnification and all limitations of liability
existing in favor of the Acquired Fund's Independent Directors, acting in their
capacities as such, under the Acquired Fund's charter and bylaws in effect as of
the date of this Agreement shall survive the Reorganization as obligations of
the Acquiring Fund and shall continue in full force and effect, without any
amendments thereto, and shall constitute rights which may be asserted by an
Independent Director against the Acquiring Fund, its successors or assigns.
1.4   Immediately after the transfer of Assets provided for in paragraph 1.1,
the Acquired Fund will distribute to the Acquired Fund’s stockholders of record,
determined as of immediately after the close of business on the Closing Date
(the “Acquired Fund Stockholders”), on a pro rata basis, the Acquiring Fund
Shares received by the Acquired Fund pursuant to paragraph 1.1, and will
completely liquidate. Such distribution and liquidation will be accomplished,
with respect to the Acquired Fund’s shares, by the transfer of the Acquiring
Fund Shares then credited to the account of the Acquired Fund on the books of
the Acquiring Fund to open accounts on the share records of the Acquiring Fund
in the names of the Acquired Fund Stockholders. The aggregate net asset value of
Acquiring Fund Shares to be so credited to Acquired Fund Stockholders shall be
equal to the aggregate net asset value of the Acquired Fund shares owned by such
stockholders on the Closing Date. All issued and outstanding shares of the
Acquired Fund will simultaneously be canceled on the books of the Acquired Fund.
1.5   Ownership of Acquiring Fund Shares will be shown on the books of the
Acquiring Fund or its Transfer Agent, as defined in paragraph 3.3.
1.6   Any reporting responsibility of the Acquired Fund including, but not
limited to, the responsibility for filing of regulatory reports, tax returns, or
other documents with the U.S. Securities and Exchange Commission (the
“Commission”), any state securities commission, and any federal, state or local
tax authorities or any other relevant regulatory authority, is and shall remain
the responsibility of the Acquired Fund.
1.7 For the period beginning at the Closing Date and ending not less than six
years thereafter, Griffin Capital Credit Advisor LLC at its expense shall
provide, or cause to be provided, professional liability “run-off” insurance
coverage (the “Run-Off Coverage”) at least comparable to the liability coverage
currently applicable to the Independent Directors of the Acquired Fund, covering
the actions of such directors for the period they served as such. Such Run-Off
Coverage shall not require an Independent Director to seek indemnification from
the Acquiring Fund prior to, or as a condition of the making of a claim or the
payment of a claim under the Run-Off Coverage.
2.    VALUATION
2.1   The value of the Assets shall be the value computed as of immediately
after the close of business of the New York Stock Exchange and after the
declaration of any dividends at or prior to the Closing Date (such time and date
being hereinafter called the “Valuation Date”), using the valuation procedures
of the Acquired Fund.





--------------------------------------------------------------------------------





2.2   The net asset value of the Acquiring Fund Shares shall be the net asset
value per share computed as of the Valuation Date, using the valuation
procedures of the Acquiring Fund.
2.3   The number of Acquiring Fund Shares to be issued (including fractional
shares, if any) in exchange for the Acquired Fund’s Assets shall be determined
by dividing the value of the net assets with respect to the shares of the
Acquired Fund determined using the same valuation procedures referred to in
paragraph 2.1, by the net asset value of an Acquiring Fund Share, determined in
accordance with paragraph 2.2.
2.4   Griffin Capital BDC Administrator, LLC shall make all computations of
value, in its capacity as administrator for the Acquired Fund.
2.5   All computations of value hereunder shall be made in accordance with the
Acquired Fund’s regular practice and the requirements of the 1940 Act, and shall
be subject to confirmation by the Acquired Fund’s respective independent
registered public accounting firm upon reasonable request of the other Fund.
3.    CLOSING AND CLOSING DATE
3.1   The Closing Date shall be July 31, 2017, or such other date as the parties
may agree. All acts taking place at the closing of the transaction (the
“Closing”) shall be deemed to take place simultaneously as of immediately after
the close of business on the Closing Date unless otherwise agreed to by the
parties. The close of business on the Closing Date shall be as of 4:00 p.m.,
Pacific Time. The Closing shall be held at the offices of Griffin Capital
Corporation, Griffin Capital Plaza, 1520 E. Grand Avenue, El Segundo, California
90245 or at such other time and/or place as the parties may agree.
3.2   The Acquired Fund shall direct U.S. Bank, National Association, as
custodian for the Acquired Fund (the “Custodian”), to deliver, on the next
business day after the Closing, a certificate of an authorized officer stating
that the Assets shall have been delivered in proper form to the Acquiring Fund.
The Acquired Fund shall have delivered to the Acquiring Fund a certificate
executed in the Acquired Fund’s name by its Treasurer or Assistant Treasurer, in
a form reasonably satisfactory to the Acquiring Fund, and dated as of the
Closing Date, to the effect that all necessary taxes in connection with the
delivery of the Assets, including all applicable federal and state stock
transfer stamps, if any, have been paid or provision for payment has been made.
The Acquired Fund’s portfolio securities represented by a certificate or other
written instrument shall be presented by the Custodian as custodian for both
Funds, from the Acquired Fund to the Acquiring Fund for examination no later
than on the next business day following the Closing Date, and shall be
transferred and delivered by the Acquired Fund on the next business day
following the Closing Date for the account of the Acquiring Fund duly endorsed
in proper form for transfer in such condition as to constitute good delivery
thereof. The Custodian shall deliver as of the Closing Date by book entry, in
accordance with the customary practices of such depositories and the Custodian,
the Acquired Fund’s portfolio securities and instruments deposited with a
“securities depository”, as defined in Rule 17f-4 under the 1940 Act. The cash
to be transferred by the Acquired Fund shall be delivered by wire transfer of
federal funds on the Closing Date.
3.3   The Acquired Fund shall direct DST Systems, Inc. in its capacity as
transfer agent for the Acquired Fund (the “Transfer Agent”) to deliver on the
next business day following the Closing, a certificate of an authorized officer
stating that its records contain the names and addresses of the Acquired Fund
Stockholders, and the number and percentage ownership of outstanding shares
owned by each such stockholder immediately prior to the Closing. The Acquiring
Fund shall issue and deliver a confirmation evidencing the Acquiring Fund Shares
to be credited on the Closing Date to the Secretary of the Acquired Fund, or
provide evidence satisfactory to the Acquired Fund that such Acquiring Fund
Shares have been credited to the Acquired Fund’s account on the books of the
Acquiring Fund. At the Closing each party shall deliver to the other such bills
of sale, checks, assignments, share certificates, if any, receipts or other
documents as such other party or its counsel may reasonably request.
3.4   In the event that on the Valuation Date (a) the New York Stock Exchange or
another primary trading market for portfolio securities of the Acquiring Fund or
the Acquired Fund shall be closed to trading or trading thereupon shall be
restricted, or (b) trading or the reporting of trading on such Exchange or
elsewhere shall be disrupted so that accurate appraisal of the value of the net
assets of the Acquired Fund or the Acquiring Fund is impracticable, the





--------------------------------------------------------------------------------





Closing Date shall be postponed until the first business day after the day when
trading shall have been fully resumed and reporting shall have been restored.
4.    REPRESENTATIONS AND WARRANTIES


4.1   Except as has been fully disclosed to the Acquiring Fund in a written
instrument executed by an officer of the Acquired Fund, the Acquired Fund
represents and warrants as follows:
(a)   The Acquired Fund is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland, with power under its
charter and bylaws, each as amended from time to time, to own all of its assets
and to carry on its business as it is now being conducted;
(b)   The Acquired Fund has elected with the Commission to be treated as a
business development company under the 1940 Act, and the registration of shares
of the Acquired Fund under the Securities Act of 1933, as amended (“1933 Act”),
is in full force and effect;
(c)   No consent, approval, authorization, or order of any court or governmental
authority is required for the consummation by the Acquired Fund of the
transactions contemplated herein, except such as have been obtained under the
1933 Act, the Securities Exchange Act of 1934, as amended (the “1934 Act”) and
the 1940 Act and such as may be required by state securities laws;
(d)   The current prospectus, statement of additional information, stockholder
reports, marketing and other related materials of the Acquired Fund and each
prospectus and statement of additional information of the Acquired Fund used at
all times prior to the date of this Agreement conforms or conformed at the time
of its use in all material respects to the applicable requirements of the 1933
Act and the 1940 Act and the rules and regulations of the Commission thereunder,
and does not or did not at the time of its use include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not materially misleading;
(e)   On the Closing Date, the Acquired Fund will have good and marketable title
to the Assets and full right, power, and authority to sell, assign, transfer and
deliver such Assets hereunder free of any liens or other encumbrances, and upon
delivery and payment for such Assets, the Acquiring Fund will acquire good and
marketable title thereto, subject to no restrictions on the full transfer
thereof, including such restrictions as might arise under the 1933 Act, other
than as disclosed to the Acquiring Fund;
(f)   The Acquired Fund is not engaged currently, and the execution, delivery
and performance of this Agreement will not result, in (i) a violation of
Maryland law or a material violation of its charter and bylaws, or of any
agreement, indenture, instrument, contract, lease or other undertaking to which
the Acquired Fund is a party or by which it is bound, or (ii) the acceleration
of any obligation, or the imposition of any penalty, under any agreement,
indenture, instrument, contract, lease, judgment or decree to which the Acquired
Fund is a party or by which it is bound;
(g)   All material contracts or other commitments of the Acquired Fund (other
than this Agreement and certain investment contracts, including options, futures
and forward contracts) will terminate without liability or obligation to the
Acquired Fund on or prior to the Closing Date;
(h)   Except as otherwise disclosed in writing to and accepted by the Acquiring
Fund, no litigation or administrative proceeding or investigation of or before
any court or governmental body is presently pending or, to its knowledge,
threatened against the Acquired Fund or any of its properties or assets that, if
adversely determined, would materially and adversely affect its financial
condition or the conduct of its business. The Acquired Fund knows of no facts
which might form the basis for the institution of such proceedings and is not a
party to or subject to the provisions of any order, decree or judgment of any
court or governmental body which materially and adversely affects its business
or its ability to consummate the transactions herein contemplated;





--------------------------------------------------------------------------------





(i)   The audited Statement of Assets and Liabilities, Statements of Operations
and Changes in Net Assets, and Schedule of Investments of the Acquired Fund at
December 31, 2016 are in accordance with generally accepted accounting
principles (“GAAP”) consistently applied, and such statements (copies of which
have been furnished to the Acquiring Fund) present fairly, in all material
respects, the financial condition of the Acquired Fund as of such date in
accordance with GAAP, and there are no known contingent liabilities of the
Acquired Fund required to be reflected on a balance sheet (including the notes
thereto) in accordance with GAAP as of such date not disclosed therein;
(j)   Since December 31, 2016, there has not been any material adverse change in
the Acquired Fund’s financial condition, assets, liabilities or business, other
than changes occurring in the ordinary course of business, or any incurrence by
the Acquired Fund of indebtedness maturing more than one year from the date such
indebtedness was incurred, except as otherwise disclosed to and accepted by the
Acquiring Fund. For the purposes of this subparagraph (j), a decline in net
asset value per share of the Acquired Fund due to declines in market values of
securities in the Acquired Fund’s portfolio, the discharge of Acquired Fund
liabilities, or the redemption of Acquired Fund shares by the Acquired Fund
Stockholders shall not constitute a material adverse change;
(k)   On the Closing Date, all Federal and other tax returns, dividend reporting
forms, and other tax-related reports of the Acquired Fund required by law to
have been filed by such date (including any extensions) shall have been filed
and are or will be correct in all material respects, and all Federal and other
taxes shown as due or required to be shown as due on said returns and reports
shall have been paid or provision shall have been made for the payment thereof,
and to the best of the Acquired Fund’s knowledge, no such return is currently
under audit and no assessment has been asserted with respect to such returns;
(l)   For each taxable year of its operation (including through the Closing
Date), the Acquired Fund has met (or will meet) the requirements of Subchapter M
of the Code for qualification as a regulated investment company, has been (or
will be) eligible to and has computed (or will compute) its Federal income tax
under Section 852 of the Code, and will have distributed substantially all of
its investment company taxable income (computed without regard to any deduction
for dividends paid) and substantially of its net capital gain (after reduction
for any capital loss carryover) that has accrued through the Closing Date, and
before the Closing Date will have declared dividends sufficient to distribute
all of its investment company taxable income and net capital gain for its
taxable year ended prior the Closing Date to the extent not otherwise
distributed;
(m)   All issued and outstanding shares of the Acquired Fund are, and on the
Closing Date will be, duly and validly issued and outstanding, fully paid and
non-assessable and have been offered and sold in every state and the District of
Columbia in compliance in all material respects with applicable registration
requirements of the 1933 Act and state securities laws. All of the issued and
outstanding shares of the Acquired Fund will, at the time of Closing, be held by
the persons and in the amounts set forth in the records of the Transfer Agent,
on behalf of the Acquired Fund, as provided in paragraph 3.3. The Acquired Fund
does not have outstanding any options, warrants or other rights to subscribe for
or purchase any of the shares of the Acquired Fund, nor is there outstanding any
security convertible into any of the Acquired Fund shares;
(n)   The execution, delivery and performance of this Agreement will have been
duly authorized prior to the Closing Date by all necessary action, if any, on
the part of the Board of Directors of the Acquired Fund, and, subject to the
approval of the Acquired Fund Stockholders, this Agreement will constitute a
valid and binding obligation of the Acquired Fund, enforceable in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights and to general equity principles;
(o)   The information to be furnished by the Acquired Fund for use in
registration statements, proxy materials and other documents filed or to be
filed with any Federal, state or local regulatory authority (including the
Financial Industry Regulatory Authority), which may be necessary in connection
with the transactions contemplated hereby, shall be accurate and complete in all
material respects and shall comply in all material respects with Federal
securities and other laws and regulations thereunder applicable thereto; and





--------------------------------------------------------------------------------





(p)   The Joint Proxy Statement/Prospectus, insofar as it relates to the
Acquired Fund, will, through the date of the meeting of the Acquired Fund
Stockholders contemplated therein and at the Closing Date (i) not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which such statements were made, not materially misleading,
and (ii) comply in all material respects with the provisions of the 1933 Act,
the 1934 Act, and the 1940 Act and the rules and regulations thereunder;
provided, however, that the representations and warranties of this subparagraph
(p) shall not apply to statements in or omissions from the Joint Proxy
Statement/ Prospectus made in reliance upon and in conformity with information
that was furnished by the Acquiring Fund for use therein.
4.2   Except as has been fully disclosed to the Acquired Fund in a written
instrument executed by an officer of the Acquiring Fund, the Acquiring Fund
represents and warrants as follows:
(a)   The Acquiring Fund is duly organized as a statutory trust duly organized,
validly existing and in good standing under the laws of the State of Delaware
with power under the Trust Instrument to own all of its properties and assets
and to carry on its business as it is now being conducted;
(b)   The Acquiring Fund is registered with the Commission as a closed-end
management investment company under the 1940 Act and the registration of shares
of the Acquiring Fund under the 1933 Act, is in full force and effect;
(c)   No consent, approval, authorization, or order of any court or governmental
authority is required for the consummation by the Acquiring Fund of the
transactions contemplated herein, except such as have been obtained under the
1933 Act, the 1934 Act and the 1940 Act and such as may be required by state
securities laws;
(d)   The Joint Proxy Statement/Prospectus of the Acquiring Fund which will be
filed with the Commission on Form N-14 and will become effective prior to the
Closing Date, conforms and, as of its effective date and the Closing Date, will
conform in all material respects to the applicable requirements of the 1933 Act
and the 1940 Act and the rules and regulations of the Commission thereunder and
does not and, as of its effective date and the Closing Date, will not include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not materially
misleading;
(e)   The Acquiring Fund is not engaged currently, and the execution, delivery
and performance of this Agreement will not result, in (i) a material violation
of the Trust Instrument or of any agreement, indenture, instrument, contract,
lease or other undertaking to which the Acquiring Fund is a party or by which it
is bound, or (ii) the acceleration of any obligation, or the imposition of any
penalty, under any agreement, indenture, instrument, contract, lease, judgment
or decree to which the Acquiring Fund is a party or by which it is bound;
(f)   Except as otherwise disclosed in writing to and accepted by the Acquired
Fund, no litigation or administrative proceeding or investigation of or before
any court or governmental body is presently pending or, to its knowledge,
threatened against the Acquiring Fund, or any of the Acquiring Fund’s properties
or assets that, if adversely determined, would materially and adversely affect
the Acquiring Fund’s financial condition or the conduct of the Acquiring Fund’s
business. The Acquiring Fund knows of no facts which might form the basis for
the institution of such proceedings and is not a party to or subject to the
provisions of any order, decree or judgment of any court or governmental body
which materially and adversely affects the Acquiring Fund’s business or the
Acquiring Fund’s ability to consummate the transactions herein contemplated;
(g)   On the Closing Date, the Acquiring Fund will have good and marketable
title to its assets;
(h)   The audited financial statements of the Acquiring Fund at January 23, 2017
are in accordance with GAAP consistently applied, and such statements (copies of
which have been furnished to the Acquired Fund) present fairly, in all material
respects, the financial condition of the Acquiring Fund as of such date in
accordance with GAAP, and there are no known contingent liabilities of the
Acquiring Fund required to be reflected on a balance sheet (including the notes
thereto) in accordance with GAAP as of such date not disclosed therein;





--------------------------------------------------------------------------------





(i)   Since January 23, 2017, there has not been any material adverse change in
the Acquiring Fund’s financial condition, assets, liabilities, or business other
than changes occurring in the ordinary course of business, or any incurrence by
the Acquiring Fund of indebtedness maturing more than one year from the date
such indebtedness was incurred, except as otherwise disclosed to and accepted by
the Acquired Fund. For the purposes of this subparagraph (i), a decline in the
net asset value of the Acquiring Fund due to declines in market values of
securities in the Acquiring Fund’s portfolios or the discharge of the Acquiring
Fund’s liabilities shall not constitute a material adverse change;
(j)   On the Closing Date, all Federal and other tax returns, dividend reporting
forms, and other tax-related reports of the Acquiring Fund required by law to
have been filed by such date (including any extensions) shall have been filed
and are or will be correct in all material respects, and all Federal and other
taxes shown as due or required to be shown as due on said returns and reports
shall have been paid or provision shall have been made for the payment thereof,
and to the best of the Acquiring Fund’s knowledge no such return is currently
under audit and no assessment has been asserted with respect to such returns;
(k)   For each taxable year of its operation (including through the end of the
taxable year in which the Reorganization occurs), the Acquiring Fund has met (or
will meet) the requirements of Part I of Subchapter M of the Code for
qualification and treatment as a regulated investment company, has distributed
in each such year all investment company taxable income (computed without regard
to any deduction for dividends paid) and net capital gains (after reduction for
any capital loss carryforward) and has met the diversification requirements of
the Code and the regulations thereunder;
(l)   All issued and outstanding Acquiring Fund Shares are, and on the Closing
Date will be, duly and validly issued and outstanding, fully paid and
non-assessable and have been offered and sold in every state and the District of
Columbia in compliance in all material respects with applicable registration
requirements of the 1933 Act and state securities laws. The Acquiring Fund does
not have outstanding any options, warrants or other rights to subscribe for or
purchase any Acquiring Fund Shares, nor is there outstanding any security
convertible into any Acquiring Fund Shares;
(m)   The execution, delivery and performance of this Agreement will have been
fully authorized prior to the Closing Date by all necessary action, if any, on
the part of the Trustees of the Acquiring Fund, and this Agreement will
constitute a valid and binding obligation of the Acquiring Fund, enforceable in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
creditors’ rights and to general equity principles;
(n)   Acquiring Fund Shares to be issued and delivered to the Acquired Fund, for
the account of the Acquired Fund Stockholders, pursuant to the terms of this
Agreement, will on the Closing Date have been duly authorized and, when so
issued and delivered, will be duly and validly issued Acquiring Fund Shares, and
will be fully paid and non-assessable;
(o)   The information to be furnished by the Acquiring Fund for use in the
registration statements, proxy materials and other documents filed or to be
filed with any Federal, state or local regulatory authority (including the
Financial Industry Regulatory Authority) that may be necessary in connection
with the transactions contemplated hereby shall be accurate and complete in all
material respects and shall comply in all material respects with Federal
securities and other laws and regulations applicable thereto; and
(p)   The Joint Proxy Statement/Prospectus, insofar as it relates to the
Acquiring Fund and the Acquiring Fund Shares, will, through the date of the
meeting of the Acquired Fund Stockholders contemplated therein and at the
Closing Date (i) not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which such statements
were made, not materially misleading, and (ii) comply in all material respects
with the provisions of the 1933 Act, the 1934 Act, and the 1940 Act and the
rules and regulations thereunder; provided, however, that the representations
and warranties of this subparagraph (p) shall not apply to statements in or
omissions from the Joint Proxy Statement/Prospectus made in reliance upon and in
conformity with information that was furnished by the Acquired Fund for use
therein.





--------------------------------------------------------------------------------





5.    COVENANTS OF THE ACQUIRED FUND
5.1   The Acquired Fund will operate its business in the ordinary course between
the date hereof and the Closing Date except as contemplated by this Agreement,
it being understood that such ordinary course of business will include the
declaration and payment of customary dividends and distributions, and any other
distribution that may be advisable.
5.2   The Acquired Fund will call a meeting of the Acquired Fund Stockholders to
consider and vote upon this Agreement and to take all other actions necessary to
obtain approval of the transactions contemplated herein.
5.3   The Acquired Fund covenants that the Acquiring Fund Shares to be issued
hereunder are not being acquired for the purpose of making any distribution
thereof, other than in accordance with the terms of this Agreement.
5.4   The Acquired Fund shall assist the Acquiring Fund in obtaining such
information as the Acquiring Fund reasonably requests concerning the holders of
the Acquired Fund’s shares.
5.5   Subject to the provisions of this Agreement, the Acquired Fund will take,
or cause to be taken, all action, and do or cause to be done, all things
reasonably necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement.
5.6   The Acquired Fund will provide the Acquiring Fund with information
regarding the Acquired Fund, reasonably necessary for the preparation of a joint
proxy statement/prospectus on Form N-14 (the “Joint Proxy
Statement/Prospectus”), in compliance with the 1934 Act and the 1940 Act in
connection with the meeting of the Acquired Fund Stockholders to consider and
vote upon this Agreement and the transactions contemplated herein.
5.7   As soon as is reasonably practicable after the Closing, the Acquired Fund
will make a liquidating distribution to its stockholders consisting of the
Acquiring Fund Shares received at the Closing.
5.8   The Acquired Fund shall use its reasonable best efforts to fulfill or
obtain the fulfillment of the conditions precedent to effect the transactions
contemplated by this Agreement as promptly as practicable.
5.9   The Acquired Fund covenants that it will, from time to time, as and when
reasonably requested by the Acquiring Fund, execute and deliver or cause to be
executed and delivered all such assignments and other instruments, and will take
or cause to be taken such further action as the Acquiring Fund, may reasonably
deem necessary or desirable in order to vest in and confirm (a) Acquired Fund’s
title to and possession of the Acquiring Fund Shares to be delivered hereunder,
and (b) the Acquiring Fund’s title to and possession of all the assets, and to
carry out the intent and purpose of this Agreement.
6.    COVENANTS OF THE ACQUIRING FUND
6.1   The Acquiring Fund will operate its business in the ordinary course
between the date hereof and the Closing Date except as contemplated by this
Agreement.
6.2   Subject to the provisions of this Agreement, the Acquiring Fund will take,
or cause to be taken, all action, and do or cause to be done, all things
reasonably necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement.
6.3   The Acquiring Fund shall use its reasonable best efforts to fulfill or
obtain the fulfillment of the conditions precedent to effect the transactions
contemplated by this Agreement as promptly as practicable.
6.4   The Joint Proxy Statement/Prospectus which the Acquiring Fund shall have
prepared and filed for the registration under the 1933 Act of the Acquiring Fund
Shares to be distributed to the Acquired Fund Stockholders pursuant hereto,
shall have become effective under the 1933 Act and no stop orders suspending the
effectiveness thereof shall have been issued and, to the knowledge of the
parties thereto, no investigation or proceeding for that purpose shall have been
instituted or be pending, threatened or contemplated under the 1933 Act.





--------------------------------------------------------------------------------





6.5   The Acquiring Fund will use all reasonable efforts to obtain the approvals
and authorizations required by the 1933 Act, the 1940 Act and such of the state
blue sky or securities laws as may be necessary in order to continue its
operations after the Closing Date.
7.    CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRED FUND
The obligations of the Acquired Fund to consummate the transactions provided for
herein shall be subject, at the Acquired Fund’s election, to the performance by
the Acquiring Fund of all the obligations to be performed by it hereunder on or
before the Closing Date, and, in addition thereto, the following further
conditions:
7.1   All representations and warranties of the Acquiring Fund contained in this
Agreement shall be true and correct in all material respects as of the date
hereof and, except as they may be affected by the transactions contemplated by
this Agreement, as of the Closing Date, with the same force and effect as if
made on and as of the Closing Date;
7.2   The Acquiring Fund shall have performed all of the covenants and complied
with all of the provisions required by this Agreement to be performed or
complied with by the Acquiring Fund on or before the Closing Date;
7.3   The Acquiring Fund shall have delivered to the Acquired Fund a certificate
executed in the Acquiring Fund’s name by its President or Vice President, and
its Treasurer or Assistant Treasurer, in a form reasonably satisfactory to the
Acquired Fund, and dated as of the Closing Date, to the effect that the
representations and warranties of the Acquiring Fund made in this Agreement are
true and correct at and as of the Closing Date, except as they may be affected
by the transactions contemplated by this Agreement and as to such other matters
as the Acquired Fund shall reasonably request; and
7.4   The Acquired Fund and the Acquiring Fund shall have agreed on the number
of full and fractional Acquiring Fund Shares to be issued in connection with the
Reorganization after such number has been calculated in accordance with
paragraph 2.3.
8.    CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRING FUND
The obligations of the Acquiring Fund to consummate the transactions provided
for herein shall be subject, at the Acquiring Fund’s election, to the
performance by the Acquired Fund of all of the obligations to be performed by it
hereunder on or before the Closing Date and, in addition thereto, the following
further conditions:
8.1   All representations and warranties of the Acquired Fund contained in this
Agreement shall be true and correct in all material respects as of the date
hereof and, except as they may be affected by the transactions contemplated by
this Agreement, as of the Closing Date, with the same force and effect as if
made on and as of the Closing Date;
8.2   The Acquired Fund shall have delivered to the Acquiring Fund a statement
of the Acquired Fund’s assets and liabilities, as of the Closing Date, which is
prepared in accordance with GAAP and certified by the Treasurer of the Acquired
Fund;
8.3   The Acquired Fund shall have performed all of the covenants and complied
with all of the provisions required by this Agreement to be performed or
complied with by the Acquired Fund, on or before the Closing Date;
8.4   The Acquired Fund shall have delivered to the Acquiring Fund a certificate
executed in the Acquired Fund’s name by its President or Vice President, and its
Treasurer or Assistant Treasurer, in a form reasonably satisfactory to the
Acquiring Fund, and dated as of the Closing Date, to the effect that the
representations and warranties of the Acquired Fund made in this Agreement are
true and correct at and as of the Closing Date, except as they may be affected
by the transactions contemplated by this Agreement and as to such other matters
as the Acquiring Fund shall reasonably request; and





--------------------------------------------------------------------------------





8.5   The Acquired Fund and the Acquiring Fund shall have agreed on the number
of full and fractional Acquiring Fund Shares to be issued in connection with the
Reorganization after such number has been calculated in accordance with
paragraph 2.3.
9.
FURTHER CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRING FUND AND THE
ACQUIRED FUND

If any of the conditions set forth below have not been satisfied on or before
the Closing Date with respect to either the Acquired Fund or the Acquiring Fund,
the other party to this Agreement shall, at its option, not be required to
consummate the transactions contemplated by this Agreement:
9.1   This Agreement and the transactions contemplated herein shall have been
approved by the requisite vote of the holders of the outstanding shares of the
Acquired Fund, as necessary, in accordance with the Acquired Fund’s charter and
bylaws, applicable Maryland law and the 1940 Act. Notwithstanding anything
herein to the contrary, neither the Acquired Fund nor the Acquiring Fund may
waive the conditions set forth in this paragraph 9.1;
9.2   On the Closing Date no action, suit or other proceeding shall be pending
or, to the knowledge of either Fund, threatened before any court or governmental
agency in which it is sought to restrain or prohibit, or obtain damages or other
relief in connection with, this Agreement or the transactions contemplated
herein;
9.3   All consents of other parties and all other consents, orders and permits
of Federal, state and local regulatory authorities deemed necessary by either
Fund to permit consummation, in all material respects, of the transactions
contemplated hereby shall have been obtained, except where failure to obtain any
such consent, order or permit would not involve a risk of a material adverse
effect on the assets or properties of the Acquiring Fund or the Acquired Fund,
provided that either party hereto may for itself waive any of such conditions;
9.4   The Joint Proxy Statement/Prospectus shall have become effective under the
1933 Act and no stop orders suspending the effectiveness thereof shall have been
issued and, to the best knowledge of the parties hereto, no investigation or
proceeding for that purpose shall have been instituted or be pending, threatened
or contemplated under the 1933 Act; and
9.5   The Acquiring Fund shall have received the opinion of Holland & Knight,
LLP (“Tax Counsel”), addressed to both the Acquired Fund and the Acquiring Fund
substantially to the effect that, based upon certain facts, assumptions, and
representations, the transaction contemplated by this Agreement should, for
Federal income tax purposes, qualify as a tax-free reorganization described in
Section 368(a) of the Code. The delivery of such opinion is conditioned upon
receipt of representations Tax Counsel shall request of the Acquired Fund. The
Tax opinion from Tax Counsel shall provide substantially to the effect that, on
the basis of the existing provisions of the Code, Treasury regulations
promulgated thereunder, current administrative rules, and court decisions,
although the matter is not free from doubt, generally for federal income tax
purposes:
(a) The acquisition by the Acquiring Fund of the assets of the Acquired Fund in
exchange for the Acquiring Fund’s assumption of the liabilities of the Acquired
Fund and issuance of the Acquiring Fund Shares, followed by the distribution by
the Acquired Fund of such Acquiring Fund Shares to the Acquired Fund
Stockholders in exchange for their Acquired Fund shares, all as provided in
Section I hereof, will constitute a reorganization within the meaning of Section
368(a)( I )(F) of the Code, and the Acquired Fund and the Acquiring Fund each
will be "a party to a reorganization" within the meaning of Section 368(b) of
the Code;
(b) Under Code Section 361, no gain or loss will be recognized by the Acquired
Fund (i) upon the transfer of its assets to the Acquiring Fund in exchange for
the Acquiring Fund Shares and the assumption by the Acquiring Fund of the
liabilities of the Acquired Fund or (ii) upon the distribution of the Acquiring
Fund Shares by the Acquired Fund to its stockholders in liquidation, as
contemplated in Section l hereof;





--------------------------------------------------------------------------------





(c) Under Code Section 1032, no gain or loss will be recognized by the Acquiring
Fund upon the receipt of the assets of the Acquired Fund in exchange for the
assumption of the liabilities of the Acquired Fund and issuance of the Acquiring
Fund shares as contemplated in Section l hereof;
(d) Under Code Section 362(b), the tax basis of the assets of the Acquired Fund
acquired by the Acquiring Fund will be the same as the tax basis of such assets
in the hands of the Acquired Fund immediately prior to the transfer;
(e) Under Code Section 1223(2), the holding periods of the assets of the
Acquired Fund in the hands of the Acquiring Fund will include the periods during
which such assets were held by the Acquired Fund;
(f) Under Code Section 354, no gain or loss will be recognized by Acquired Fund
Stockholders upon the exchange of all of their Acquired Fund shares for the
Acquiring Fund Shares;
(g) Under Code Section 358, the aggregate tax basis of the Acquiring Fund Shares
to be received by each stockholder of the Acquired Fund will be the same as the
aggregate tax basis of Acquired Fund shares exchanged therefor;
(h) Under Code Section 1223( I ), an Acquired Fund Stockholder’s holding period
for the Acquiring Fund Shares to be received will include the period during
which Acquired Fund shares exchanged therefor were held, provided that the
stockholder held Acquired Fund shares as a capital asset on the date of the
exchange; and
(i) The Acquiring Fund will succeed to and take into account the items of the
Acquired Fund described in Section 381(c) of the Code, pursuant to Section
381(a) of the Code and Treasury Regulation Section 1.381(a)-1, subject to the
conditions and limitations specified in Sections 381, 382, 383 and 384 of the
Code and the regulations thereunder.
The opinion will be based on certain factual certifications made by officers of
the Acquired Fund and the Acquiring Fund and will also be based on customary
assumptions. Notwithstanding anything herein to the contrary, neither party may
waive the condition set forth in this paragraph 9.5.
9.6 The Acquired Fund shall have received a favorable opinion of Holland and
Knight LLP dated the Closing Date, with such assumptions and limitations as
shall be in the opinion of Holland and Knight LLP appropriate to render the
opinions expressed therein, and in a form satisfactory to the Acquired Fund,
which opinion may rely on a separate opinion of counsel as Holland and Knight
LLP deems appropriate, including local counsel to the extent it relates to the
laws of the State of Delaware, substantially to the following effect:


(a) The Acquiring Fund is validly existing as a statutory trust with
transferable shares of beneficial interest under the laws of the State of
Delaware and has power as a business trust to own all of its properties and
assets and to carry on its business as presently conducted.


(b) This Agreement has been duly authorized, executed and delivered by the
Acquiring Fund and assuming the due authorization, execution and delivery of
this Agreement by the Acquired Fund is the valid and binding obligation of the
Acquiring Fund enforceable against the Acquiring Fund in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and other equitable principles.


(c) Assuming that a consideration of not less than the net asset value thereof
has been paid, the Acquiring Fund Shares to be issued for transfer to the
Acquired Fund Stockholders as provided by this Agreement are duly authorized and
upon such transfer and delivery will be validly issued and outstanding and fully
paid and non-assessable Class F shares of beneficial interest in the Acquiring
Fund.


(d) The execution and delivery of this Agreement by the Acquiring Fund did not,
and the performance by the Acquiring Fund of its obligations hereunder will not,
violate the Acquiring Fund’s Declaration of Trust or bylaws, or any provision of
any material agreement known to such counsel to which the Acquiring Fund is a
party or by which it is bound or, to the knowledge of such counsel, result in
the acceleration of any obligation or the imposition of any





--------------------------------------------------------------------------------





penalty under any material agreement, judgment, or decree to which the Acquiring
Fund is a party or by which it is bound.
(e) To the knowledge of such counsel, no consent, approval, authorization or
order of any court or governmental authority is required for the consummation by
the Acquiring Fund of the transactions contemplated by this Agreement except
such as may be required under state securities or blue sky laws or such as have
been obtained.
(f) In the ordinary course of such counsel's representation of the Acquiring
Fund, and without having made any investigation, and except as otherwise
disclosed, such counsel is not aware of any litigation or administrative
proceeding of or before any court or governmental body that is presently pending
or threatened as to the Acquiring Fund or any of its properties or assets. in
the ordinary course of such counsel's representation of the Acquiring Fund, and
without having made any investigation, to the knowledge of such counsel, the
Acquiring Fund is not a party to or subject to the provisions of any order,
decree or judgment of any court or governmental body that materially and
adversely affects the Acquiring Fund's business, other than as previously
disclosed in the Registration Statement.
(g) The Acquiring Fund is registered with the Commission as an investment
company under the 1940 Act.
10.    BROKERAGE FEES AND EXPENSES
10.1   The Acquired Fund and the Acquiring Fund represent and warrant that there
are no brokers or finders entitled to receive any payments in connection with
the transactions provided for herein.
10.2   All fees and expenses incurred in connection with the transactions
contemplated herein shall be borne by Griffin Capital Credit Advisor, LLC,
whether the Reorganization is consummated or not. The fees and expenses of the
Reorganization shall include, but not be limited to, costs associated with
obtaining any necessary order of exemption from the 1940 Act, preparation of the
Joint Proxy Statement/ Prospectus, printing and distributing the Acquiring
Fund’s prospectus/proxy statement or information statement, brokerage
commissions or other securities transaction fees, legal fees, accounting fees,
and securities registration fees.
11.    ENTIRE AGREEMENT; SURVIVAL OF WARRANTIES
11.1   Neither the Acquiring Fund nor the Acquired Fund has made any
representation, warranty or covenant not set forth herein; this Agreement
constitutes the entire agreement between the parties.
11.2   The representations, warranties and covenants contained in this Agreement
or in any document delivered pursuant hereto or in connection herewith shall not
survive the consummation of the transactions contemplated hereunder. The
covenants to be performed after the Closing shall survive the Closing.
12.    TERMINATION
This Agreement may be terminated and the transactions contemplated hereby may be
abandoned by either party by (i) mutual agreement of the parties, or (ii) by
either party if the Closing shall not have occurred on or before December 31,
2017, unless such date is extended by mutual agreement of the parties, or (iii)
by either party if the other party shall have materially breached its
obligations under this Agreement or made a material and intentional
misrepresentation herein or in connection herewith. In the event of any such
termination, this Agreement shall become void and there shall be no liability
hereunder on the part of any party or their respective Trustees or officers,
except for any such material breach or intentional misrepresentation, as to each
of which all remedies at law or in equity of the party adversely affected shall
survive.
13.    WAIVER
The Acquiring Fund and the Acquired Fund, after consultation with their
respective counsel and by mutual consent of their Board of Trustees, may waive
any condition to their respective obligations hereunder, except the conditions
set forth in paragraphs 9.1 and 9.5.





--------------------------------------------------------------------------------





14.    AMENDMENTS
This Agreement may be amended, modified or supplemented in such manner as may be
deemed necessary or advisable and mutually agreed upon in writing by the
authorized officers of either the Acquired Fund or the Acquiring Fund; provided,
however, that following the meeting of the Acquired Fund Stockholders called
pursuant to paragraph 5.2 of this Agreement, no such amendment may have the
effect of changing the provisions for determining the number of Acquiring Fund
Shares to be issued to Acquired Fund Stockholders under this Agreement to the
detriment of such stockholders without their further approval.
15.    NOTICES
Any notice, report, statement or demand required or permitted by any provisions
of this Agreement shall be in writing and shall be given by facsimile,
electronic delivery (i.e., e-mail), personal service or prepaid or certified
mail addressed to the receiving party in care of
Griffin Capital Credit Advisor, LLC
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, California 90245
Attn:     Howard S. Hirsch - General Counsel, Securities.


16.
HEADINGS; COUNTERPARTS; GOVERNING LAW; ASSIGNMENT; LIMITATION OF LIABILITY

16.1   The Article and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
16.2   This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original.
16.3   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to its principles of conflicts of
laws.
16.4   This Agreement shall bind and inure to the benefit of the parties hereto
and their respective successors and assigns, but no assignment or transfer
hereof or of any rights or obligations hereunder shall be made by any party
without the written consent of the other party. Nothing herein expressed or
implied is intended or shall be construed to confer upon or give any person,
firm or corporation, other than the parties hereto and their respective
successors and assigns, any rights or remedies under or by reason of this
Agreement.
17.    INDEMNIFICATION
17.1   The Acquiring Fund agrees to indemnify and hold harmless the Acquired
Fund, and its directors, officers, employees and agents (the “Acquired Fund
Indemnified Parties”), from and against any and all losses, claims, damages,
liabilities or expenses (including, without limitation, the payment of
reasonable legal fees and reasonable costs of investigation) to which the
Acquired Fund Indemnified Parties may become subject, insofar as such loss,
claim, damage, liability or expense (or actions with respect thereto) arises out
of or is based on (a) any breach by the Acquiring Fund of any of its
representations, warranties, covenants or agreements set forth in this Agreement
or (b) any act, error, omission, neglect, misstatement, materially misleading
statement, breach of duty or other act wrongfully done or attempted to be
committed by the Acquiring Fund or the members of the Acquiring Fund’s Board of
Trustees or its officers prior to the Closing Date, provided that this
indemnification shall not apply to the extent such loss, claim, damage,
liability or expense (or actions with respect thereto) shall be due to any
negligent, intentional or fraudulent act, omission or error of the Acquired Fund
or its respective directors, officers, employees or agents.





--------------------------------------------------------------------------------





17.2   The Acquired Fund agrees to indemnify and hold harmless the Acquiring
Fund, and its directors, officers, employees and agents (the “Acquiring Fund
Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities or expenses (including, without limitation, the payment of
reasonable legal fees and reasonable costs of investigation) to which the
Acquiring Fund Indemnified Parties may become subject, insofar as such loss,
claim, damage, liability or expense (or actions with respect thereto) arises out
of or is based on (a) any breach by the Acquired Fund of any of its
representations, warranties, covenants or agreements set forth in this Agreement
or (b) any act, error, omission, neglect, misstatement, materially misleading
statement, breach of duty or other act wrongfully done or attempted to be
committed by the Acquired Fund or the members of the Acquired Fund’s Board of
Directors or its officers prior to the Closing Date, provided that this
indemnification shall not apply to the extent such loss, claim, damage,
liability or expense (or actions with respect thereto) shall be due to any
negligent, intentional or fraudulent act, omission or error of the Acquiring
Fund or its respective directors, officers, employees or agents.
17.3   The Acquiring Fund understands and agrees that the obligations of the
Acquired Fund under this Agreement shall not be binding upon any director,
stockholder, nominee, officer, agent or employee of the Acquired Fund
personally, but bind only the Acquired Fund and the Acquired Fund’s property.
Moreover, all persons shall look only to the assets of the Acquired Fund to
satisfy the obligations of the Acquired Fund hereunder. The Acquiring Fund
represents that it has notice of the provisions of the charter of the Acquired
Fund disclaiming such director and officer liability for acts or obligations of
the Acquired Fund.
17.4   The Acquired Fund understands and agrees that the obligations of the
Acquiring Fund under this Agreement shall not be binding upon any trustee,
stockholder, nominee, officer, agent or employee of the Acquiring Fund
personally, but bind only the Acquiring Fund and the Acquiring Fund’s property.
Moreover, all persons shall look only to the assets of the Acquiring Fund to
satisfy the obligations of the Acquiring Fund thereunder. The Acquired Fund
represents that it has notice of the provisions of the charter of the Acquiring
Fund disclaiming such trustee and officer liability for acts or obligations of
the Acquiring Fund.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its Chief Executive Officer, President, Chief Investment Officer,
Vice President or Treasurer all as of the date first written above.
                            
GRIFFIN-BENEFIT STREET PARTNERS BDC CORP.
 
 
By:
/s/ David C. Rupert
Name:
David C. Rupert
Title:
Chief Executive Officer

                            
GRIFFIN INSTITUTIONAL ACCESS CREDIT FUND
 
 
By:
/s/ Kevin A. Shields
Name:
Kevin A. Shields
Title:
President

        


Agreed and accepted as to paragraphs 1.7 and 10.2 only
                            
GRIFFIN CAPITAL CREDIT ADVISOR, LLC
 
 
By:
/s/ Randy Anderson
Name:
Randy Anderson
Title:
Chief Investment Officer




